Citation Nr: 1740828	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-34 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for arthritis, to include arthritis of the knees, hips, shoulders, back, and cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied service connection for arthritis.  

In her December 2013 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In May 2016, however, the Veteran withdrew her hearing request.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for arthritis and states that her disability is due to her period of active duty.  The Veteran submitted a VA Form 21-526 in July 2008 claiming that she has arthritis in the right leg and that her disability began in March 2006.  

The Veteran's service treatment records (STRs) show that she was seen on multiple occasions in February 1977 after she was injured while roller skating.  Her complaints included pain in her knees, left shoulder, and cervical spine.  Physical findings included spasm in her trapezius and cervical spine areas, a laceration of her head, decreased range of knee motion, and a concussion.  X-ray studies of the left knee, cervical spine, left shoulder, and skull were normal.  The diagnoses include cervical and right shoulder muscle strain.  She was given a physical profile for a right shoulder muscle strain.  In May 1977, the Veteran was treated for shin splints and muscle spasms in the right knee.  

At her August 1977 military separation examination, the Veteran completed a report of medical history on which she marked "Yes" to having swollen or painful joints and a history of a head injury.  She marked "No" to having arthritis, rheumatism, or bursitis.  On physical examination, the examiner noted that all relevant body systems, including the spine and other musculoskeletal, were marked as normal.  The examiner noted that the Veteran's reported history of swollen or painful joints and a head injury referred to a roller skating accident in 1975.  A later August 1977 note from an examiner stated that her painful joints were caused by a roller skating accident, in which the Veteran hurt her left knee.  She received an X-ray for this injury and the results came back normal.  

Post-service treatment records show diagnoses for arthritis in both hips and in the cervical spine.  The Veteran underwent right hip replacement surgery for advanced arthritis in the right hip in July 2009.  

In October 2010, the Veteran submitted a VA Form 21-4138 Statement in Support of Claim stating that she had been diagnosed as having arthritis in her neck and that she had been receiving Social Security Disability benefits since 2007.  Records from the Social Security Administration (SSA) are not included in the record.  The record also states that the Veteran had a head injury sometime between 1975 and 1978, and, that since that time, she has complained of pain in her cervical spine.  The Veteran submitted a VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs for the treatment she received for this injury at the Suburban Hospital in Bethesda, Maryland.  In May 2011, the Health Information Management Department of the Suburban Hospital responded that they were unable to locate any records for a patient with the Veteran's name.

In December 2010, the Veteran underwent a VA examination.  The examiner found that the Veteran had mild degenerative disc disease (DDD) of the cervical spine and shoulder pain and that these conditions were less likely as not (less than a 50 percent probability) caused by or a result of active duty, although no rationale was provided.  The examination did not include an examination of the arthritis claimed in other areas of the body, to include the hips and knees.

In July 2011, the Veteran had total left hip replacement surgery.  The August 2011 discharge summary recorded that she had advanced avascular necrosis of the left hip with collapse.

In September 2012, the Veteran's private treatment provider noted that the Veteran's diagnosis of arthritis was known "since service" and to him for the 5 years leading up to that date since establishing care with the Veteran.  He also noted that she had osteoarthritis at several locations, including her back, neck, shoulders, hips, and knees.  In an October 2012 VA Form 21-4138, the same medical provider stated that the Veteran's diagnoses are problems from service, but did not provide a rationale for this statement.  

The Board finds that additional evidentiary development is necessary to address the nature and etiology of the Veteran's current arthritis.  In this regard, the Board notes that the Veteran's December 2010 VA examiner marked that the examination did not include a review of the Veteran's private treatment records and did not examine the Veteran's hips and lower extremities for arthritis.  In addition, a rationale was not provided.  Given the Veteran's private physician's reports that the Veteran's diagnoses of arthritis are a result of her time on active duty, the Board finds that a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of any administrative decisions and medical records pertaining to the Veteran's claims for disability benefits.  

2.  Schedule the Veteran for a VA medical examination by an appropriate medical professional to determine the nature and etiology of her arthritis, to include the hips, knees, shoulders, back, and neck.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

For each area examined, the examiner must provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current arthritis is causally related to the Veteran's active service or any incident therein.  In answering this question, the examiner should address any assertions made by the Veteran indicating that she has experienced ongoing symptoms of arthritis since service.  The examiner must support any opinion rendered with a rationale.

3.  After undertaking any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






